DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. The applicant respectfully disagrees with the interpretation of claimed “conductive pad” as a redistribution layer. The Applicant further point out “In the art, the conductive pad is often coupled at one end of the redistribution layer as contact to other die or layer. So, the interpretation of ordinary skill in the art would not interchange these two elements in semiconductor fabrication. Even with plain meaning of the term, the BRI should still be “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). One of ordinary skill in the art would not interpret the redistribution conductive layer 48 of Feng reference as a conductive pad in the art, for they are two different elements having different function and purpose in semiconductor” (see par. 2 in page 3 of the Applicant’s Remarks). 
	The Examiner respectfully disagrees with the Applicant’s argument above because the pending disclosure does not show the claimed “conductive pad” is coupled at one end of the redistribution layer as contact to other die or layer. Indeed, the conductive pad (140 in the pending disclosure) is contact to another conductive layer (166 in the pending disclosure). Thus, the Examiner interpret the claimed “conductive 
	Claims 7-9, 12 and 14-15 are still objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 16-20 are allowed.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (US 2014/0357050).
Regarding claim 1, Feng teaches an integrated circuit in fig. 8, comprising: 

a through via (34) in the substrate; 
a conductive pad (48), disposed over and electrically connected to the through via (34), the conductive pad comprising at least one dielectric pattern therein (see the notation below); and 
at least one via (44), disposed between and electrically connected to the through via (34) and the conductive pad (48).

    PNG
    media_image1.png
    302
    630
    media_image1.png
    Greyscale


Regarding claim 2, Feng teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Feng teaches the conductive pad has a region, a projection of the region onto the substrate is entirely overlapped with a projection of the through via onto the substrate, and the at least one dielectric pattern is disposed within the region.

    PNG
    media_image2.png
    366
    678
    media_image2.png
    Greyscale

Regarding claim 4, Feng teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Feng teaches the at least one dielectric pattern comprises a plurality of dielectric patterns, and the plurality of dielectric patterns are arranged along a periphery of the region.

    PNG
    media_image3.png
    360
    629
    media_image3.png
    Greyscale


Regarding claim 6, Feng teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Feng teaches the at least one dielectric pattern comprises a plurality of dielectric patterns, and from a top view, the plurality of dielectric patterns surround the at least one via (NOTE: since the two periphery dielectric patterns is surrounding outside the via 34 from the cross sectional view as shown in fig. 8, it would inhere to have the peripheral dielectric patterns surrounds the at least one via from the top view).

    PNG
    media_image3.png
    360
    629
    media_image3.png
    Greyscale

Regarding claim 10, Feng teaches an integrated circuit in fig. 8, comprising:  
21File: 09740lusf a substrate (10); 
a through via (34) in the substrate; 

at least one via (44), disposed between and electrically connected to the through via (34) and the conductive pad, wherein the holes (refer to the holes within 48) surround the at least one via (44).

    PNG
    media_image4.png
    360
    629
    media_image4.png
    Greyscale

Regarding claim 11, Feng teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Feng teaches bottoms of the plurality of holes are substantially flush with a bottom of the conductive main body (NOTE: The word “substantially” here means equal or nearly equal in the measurement. The bottom of the holes in fig. 8 is nearly flush with the bottom of the conductive main body).

    PNG
    media_image5.png
    360
    629
    media_image5.png
    Greyscale

Regarding claim 13, Feng teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Feng teaches a height of the plurality of holes is smaller than a largest height of the conductive mean body.

    PNG
    media_image4.png
    360
    629
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feng.
Regarding claim 3, Feng teaches all the limitations of the claimed invention for the same reasons as set forth above. 

Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from.  Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  
Feng teaches a conductor content of a portion of the pad within the region is greater than 40% (see fig. 8).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the conductor content of a portion of the pad within the region is greater than 40% as shown in fig. 8 of Feng in order to improve the interconnections between the chips in the package (see par.17).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the integrated circuit comprising: 
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the integrated circuit comprising: “an etch stop layer over the conductive pad, wherein the at least one dielectric pattern is integrally formed with the etch stop layer” in combination of all of the limitations of claim 8.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the integrated circuit comprising: “an etch stop layer and a dielectric layer sequentially over the conductive pad, wherein the at least one dielectric pattern is integrally formed with the etch stop layer and the dielectric layer” in combination of all of the limitations of claim 9.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the integrated circuit comprising: “the plurality of holes penetrates through the conductive main body” in combination of all of the limitations of claim 12.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the integrated circuit comprising: “the conductive pad further comprises a plurality of dielectric patterns above the plurality of holes respectively” in combination of all of the limitations of claim 15.
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an integrated circuit, comprising: “the conductive pad comprising a conductive main body, a first dielectric pattern and a second dielectric pattern on the first dielectric pattern, wherein a material of a first dielectric pattern is the same as a material of the etch stop layer, and a material of a second dielectric pattern is different from the material of the first dielectric pattern and the same as a material of the dielectric layer” in combination of all of the limitations of claim 16. Claims 17-20 include all of the limitations of claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tram Hoang Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818